Exhibit 10.49
SURETY

  1.  
As used herein the following terms shall have the meanings indicated:
       
“Person” includes an individual, partnership, corporation, unincorporated
association and any other legal entity.
       
“Undersigned” means the Person, or if more than one, all of the Persons by whom,
or on whose behalf, this Surety is executed.
       
“Bank” means UNIVEST NATIONAL BANK AND TRUST CO.
       
“Principal Debtor” means UNILIFE CROSS FARM LLC, a Delaware limited liability
company.
       
“Principal Debtor’s Liabilities to Bank” means all existing and future
liabilities of the Principal Debtor to the Bank of every nature whatsoever,
including, but not being limited to, liabilities arising out of loans,
discounts, advances or extensions of credit.

2. In consideration of $1.00 paid to the Undersigned by the Bank, the receipt of
which is hereby acknowledged, the Undersigned hereby unconditionally agrees to
act as surety to the Bank for the due performance, including, but not being
limited to, the prompt payment when due, of the Principal Debtor’s Liabilities
to Bank. This Surety is a continuing one and shall be effective and binding on
the Undersigned regardless of how long before or after the date hereof any of
the Principal Debtor’s Liabilities to Bank were or are incurred; provided,
however, that the Undersigned shall not be liable hereunder for such of the
Principal Debtor’s Liabilities to Bank as are incurred after the receipt by the
Bank of written notice to that effect from the Undersigned, or if the
Undersigned includes more than one Person, from any such Person, unless the same
are renewals, extensions or modification of liabilities theretofore existing or
unless the Bank is bound by agreement entered into before the receipt of such
notice to permit the same to be incurred.
3. The amount of the Undersigned’s liability hereunder shall be unlimited. If
subsequent to repayment by Principal Debtor, monies paid by the Principal Debtor
are paid by Bank to a third party because of bankruptcy or other reasons, this
Surety shall survive.
4. The liability of the Undersigned hereunder is absolute and unconditional and
shall not be affected in any way by reason of (a) any failure to retain or
preserve any rights against any Person or Persons (including the Principal
Debtor and any of the Undersigned) or in any property, (b) the invalidity of any
such rights which may be attempted to be obtained, or (c) the lack of prior
enforcement of any rights against any Person or Persons (including the Principal
Debtor and any of the Undersigned) or in any property. The Undersigned hereby
waives any right to require, and the benefit of all laws now or hereafter in
effect giving the Undersigned the right to require, any such prior enforcement,
and the Undersigned agrees that any delay in enforcing or failure to enforce any
such rights shall in no way affect the liability of the Undersigned hereunder,
even if such rights are thereby lost.

 

 



--------------------------------------------------------------------------------



 



5. The Undersigned hereby waives all notices whatsoever with respect to this
Surety and the Principal Debtor’s Liabilities to Bank, including but not being
limited to, notice: of the Bank’s acceptance hereof and intention to act in
reliance hereon, of its reliance hereon, of the present existence or future
incurring of any of the Principal Debtor’s Liabilities to Bank, of the amount,
terms and conditions thereof, and of any defaults thereon. The Undersigned
hereby consents to the taking of, or failure to take, from time to time without
notice to the Undersigned, any action of any nature whatsoever with respect to
the Principal Debtor’s Liabilities to Bank and with respect to any rights
against any Person or Persons (including the Principal Debtor and any of the
Undersigned) or in any property, including but not being limited to, any
renewals, extensions, modifications, postponements, compromises, indulgences,
waivers, surrenders, exchanges and releases, and the Undersigned will remain
fully liable hereon notwithstanding any of the foregoing; provided, however,
that the granting of a release of the liability hereunder of all the Undersigned
or of less than all of the Undersigned shall be effective with respect to the
liability hereunder of the one or more who are specifically so released but
shall in no way affect the liability hereunder of any not so released. The death
or incapacity of any of the Undersigned shall in no way affect the liability
hereunder of any other of the Undersigned, and the liability of the Undersigned
hereunder is binding upon the Undersigned, its respective heirs, personal
representatives, permitted successors and assigns. The Undersigned may not
assign its rights or obligations hereunder without the written consent of the
Bank. The Undersigned hereby waives the benefit of all laws now or hereafter in
effect in any way limiting or restricting the liability of the Undersigned
hereunder.
6. In addition to all other liability of the Undersigned hereunder, the
Undersigned also agrees to pay to the Bank on demand all costs and expenses
(including counsel fees) which may be incurred in the enforcement of the
Principal Debtor’s Liabilities to Bank or the liability of the Undersigned
hereunder. If any of the Principal Debtor’s Liabilities to Bank is not duly
performed, including the prompt payment when due of any amount payable thereon,
all the Principal Debtor’s Liabilities to Bank shall at the Bank’s option, be
deemed to be forthwith due and payable for the purposes of this Surety and the
liability of the Undersigned hereunder. No delay in making demand on the
Undersigned for performance or payment of the Undersigned’s obligations
hereunder shall prejudice the right to enforce said performance or payment.
7. So long as the Principal Debtor’s Liabilities to Bank have not been paid in
full, no payment by the Surety pursuant to the provisions hereof shall entitle
the Surety by subrogation or otherwise to the rights of the Bank, to any payment
by the Principal Debtor or out of the property of the Principal Debtor.

 

-2-



--------------------------------------------------------------------------------



 



8. The Undersigned and each of them hereby empowers the prothonotary or any
attorney of any court of record within the United States or elsewhere, upon the
occurrence of a default under any of Principal Debtor’s Liabilities to Bank,
after any applicable cure period, to appear for the Undersigned and each of them
and, with or without one or more declarations filed, to confess judgment as
often as necessary against the Undersigned in favor of Bank in any such court,
as of any term, for the Principal Debtor’s Liabilities to Bank, together with
costs of suit and an attorney’s commission of ten percent (10%) for collection,
with release of all errors. The Undersigned hereby waives any right to stay of
execution and extension upon any levy on real estate pursuant to any judgment so
entered and also hereby expressly waives the exemption of all property from levy
and sale on any execution thereon and also any exemption laws now in force or
which may hereafter be enacted by any State or Nation insofar as such exemption
laws may be waived. Notwithstanding the amount of attorney’s commission included
in any judgment entered by confession, Bank agrees not to collect or recover
more than its actual and reasonable attorney’s fee and costs.
9. Limitation of Liability of Surety. Notwithstanding anything to the contrary
contained in this Surety or any other document executed in connection with
Principal Debtor’s Liabilities to Bank, the liability of Surety hereunder shall
not at any time exceed, and Bank agrees that it will not seek personal recourse
against Surety for the collection of any obligations guaranteed hereby in excess
of the outstanding unpaid amount of the Principal Debtor’s Liabilities to Bank
after giving effect to any payments or credits to which Principal Debtor may be
entitled by law, upon any sale of the property or otherwise, it being the
intention hereof that neither (i) payment of any portion of the Principal
Debtor’s Liabilities to Bank, whether by voluntary prepayment, required
amortization or otherwise, nor (ii) satisfaction or discharge of any portion of
the Principal Debtor’s Liabilities to Bank, whether by foreclosure, delivery of
a deed in lieu of foreclosure, sale of the property or otherwise, shall be
deemed to discharge all or any portion of Surety’s liability hereunder, except
to the extent, if any, that the outstanding amount of the obligations guaranteed
hereby remaining unpaid after giving effect to any such payment, satisfaction or
discharge, shall be less than the maximum recourse amount. The foregoing
limitation shall not limit Surety’s liability for any other sums due under this
Surety, including, without limitation, interest, costs and expenses.
10. NOTICE: THIS SURETYSHIP CONTAINS, AT PARAGRAPH 8, A WARRANT OF ATTORNEY TO
CONFESS JUDGMENT AGAINST THE SURETY. IN GRANTING THIS WARRANT OF ATTORNEY TO
CONFESS JUDGMENT AGAINST THE SURETY, THE SURETY HEREBY KNOWINGLY, INTENTIONALLY
AND VOLUNTARILY, AND ON THE ADVICE OF SEPARATE COUNSEL OF THE SURETY,
UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS THE SURETY HAS OR MAY HAVE TO PRIOR
NOTICE AND AN OPPORTUNITY FOR HEARING UNDER THE RESPECTIVE CONSTITUTIONS AND
LAWS OF THE UNITED STATES, THE COMMONWEALTH OF PENNSYLVANIA, OR OF ANY OTHER
STATE.

 

-3-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Undersigned, intending to be legally bound hereby and
intending this to be a sealed instrument, has duly executed this Surety under
seal this 13th day of August, 2010.

                              UNILIFE CORPORATION
 
               
Attest:
  /s/ J. Christopher Naftzger       By:   /s/ Richard Wieland
 
                    Name: J. Christopher Naftzger           Name: R. Richard
Wieland     Title:   Secretary           Title:   Executive VP and CFO

(CORPORATE SEAL)

 

-4-